Case 3:18-cr-00188-CHB-RSE Document 18 Filed 01/09/19 Page 1 of 2 PageID #: 53




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
          Plaintiff,                                ) Criminal Action No. 3:18-CR-188-CHB-01
                                                    )
  v.                                                )
                                                    )
  GREGORY A. BUSH,                                  )    ORDER FOLLOWING INITIAL
                                                    ) APPEARANCE AND ARRAIGNMENT
          Defendant.                                )
                                                    )
                                                    )

                                       ***    ***    ***   ***
       This case was called in open court on January 7, 2019, for the purposes of initial appearance

and arraignment. The defendant, Gregory A. Bush, was present and in custody. Assistant United

States Attorneys Amanda E. Gregory and Christopher J. Perras were present for the United States

of America. The proceedings were digitally recorded.

       The Court questioned the defendant under oath regarding his ability to afford counsel and

found him eligible for appointed counsel. The Court appointed the Office of the Federal Public

Defender to represent defendant. Federal Defendant Scott T. Wendelsdorf and Assistant Federal

Defender Donald J. Meier were present in the Courtroom and accepted the appointment.

       As to the matter of arraignment, defendant, by counsel, acknowledged his identity. He

further acknowledged having been furnished a copy of the Indictment and advised of the nature of

the charges contained therein.

       Counsel, on behalf of defendant, waived formal reading of the Indictment and entered a

plea of NOT GUILTY to the charges contained therein.

        As to the matter of detention, as previously ordered (DN 19), it is hereby


                                                1
Case 3:18-cr-00188-CHB-RSE Document 18 Filed 01/09/19 Page 2 of 2 PageID #: 54




          ORDERED that the defendant be returned to the custody of Louisville Metro Department

          of Corrections pending further order of Court.



         It is further

         ORDERED as follows:

         (1)       Pretrial Discovery and Inspection.

                   (a)    The United States.    Within ten (10) days after entry of this Order, the

         Assistant United States Attorney and defense counsel shall confer and, upon request, the

         United States shall fully comply with its obligation to disclose evidence in accordance with

         Rule 16(a) of the Federal Rules of Criminal Procedure.

                   (b)    The Defendant .       Within ten (10) days after entry of this Order, the

         Assistant United States Attorney and defense counsel shall confer and, upon request, the

         defendant shall produce all items discoverable pursuant to Rule 16(b) of the Federal Rules

         of Criminal Procedure.

          (2)      Scheduling Order. A scheduling order, including a trial date and other pretrial

          deadlines, shall be entered by separate Order of the Court.




 January 9, 2019




                                                   2
